office_of_chief_counsel internal_revenue_service memorandum number release date cc pa twcurteman posts-135602-11 third party communication none date of communication not applicable uilc date november to samuel berman special counsel small_business self-employed from ashton p trice branch chief procedure administration subject applicability of sec_6677 and b penalties this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend a ------------------ b -------------------------- c ---------------- d ---------------------- e -------------------- location f --------------- location g ------------------ location h ------------- location i -------------- dollar_figurew dollar_figure------------- dollar_figurex dollar_figure------------- dollar_figurey dollar_figure--------- dollar_figurez dollar_figure--------- date ---------------------- date ------------------- date ------------------- posts-135602-11 date ------------------- date ----------------------- date -------------------------- date -------------------------- date -------------------------- date -------------------------- date ------------------ date ----------------- date ------------------- date ------------------- date ------------------ date --------------------------- date ------------------------ date ------------------------ date --------------------- date --------------------- date ----------------- date ------------------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- issues whether the estate is responsible for the sec_6677 and b initial penalties for the applicable tax years year through year ending prior to the decedent’s death whether the estate is responsible for the sec_6677 and b additional penalties for the applicable tax years year through year ending prior to the decedent’s death whether the estate is responsible for the sec_6677 and b initial penalties for the two short tax years within year conclusions posts-135602-11 the estate is responsible for the sec_6677 and b initial penalties asserted against the decedent for the applicable tax years year through year ending prior to the decedent’s death because the forms and 3250-a were not filed timely the estate is responsible for the sec_6677 and b additional penalties asserted against the decedent for the applicable years year through year ending prior to the decedent’s death unless the executor has a reasonable_cause for filing the required sec_6048 returns more than days after the service mailed notice that these returns were never filed the estate may be responsible for the sec_6677 initial penalty for the two short tax years within year if the two forms filed were untimely incomplete or incorrect the estate is responsible for the sec_6677 initial penalty for the short tax_year ending date because the form 3520-a for the short tax_year ending date was filed untimely unless the executor has a reasonable_cause for filing the form 3520-a nearly one and a half years after its due_date facts we understand the following facts based upon the executor’s counsel’s letter dated date the executor’s letter the letter dated date and the subsequent letter dated date a a or the decedent established a foreign grantor_trust called the b sometime in year from which he would receive distributions during that and each subsequent year the b’s bank accounts were located in location f and location g sometime at the end of year a instructed his accountant preparer to prepare amended returns for tax years year through year none of these returns were completed or filed before a died a died on date c executor and d were appointed as executors of a’s estate on date the preparer filed the decedent’s year form_1040 between date and date preparer filed the decedent’s form sec_1040x for tax years year through year as previously instructed by the decedent the submission of these amended_return sec_1 the executor’s letter claims that c and e were appointed as executors of the a estate however line 6a of the a estate’s form_706 united_states estate and generation-skipping_transfer_tax return identifies c as an executor and the form_706 is signed by d as an executor accordingly it appears likely that d was also appointed as an executor of the estate before her death on date it is unclear whether e was actually appointed as an executor to the a estate but his name and signature do not appear on the form_706 thus it appears that c became the sole executor of the estate sometime after date regardless of e’s and d’s actual role as co-executors there appears to be no dispute that c served as an executor during the year examination and remains the executor of the a estate to date posts-135602-11 prompted an examination of the decedent’s liabilities for these tax years the revenue_agent began the examination in year on date the executor caused the b to provide a check for dollar_figurew on date the executor paid dollar_figurew in estimated estate_taxes and simultaneously requested an extension to file form_706 united_states estate and generation-skipping_transfer_tax return on date the service granted this extension request on date the executor filed form_706 which reflected a total estate_tax liability of dollar_figurex the facts are unclear as to whether the executor paid over the remaining net liability of dollar_figurey upon filing the form_706 on date the revenue_agent mailed the decedent c o the executor a letter advising him that no forms or 3520-a had been filed with respect to the foreign_trust for tax years year through year and no form 3520-a had been filed for tax_year year the letter also notified the decedent and the executor that the person responsible for filing these forms may be subject_to the initial penalties under sec_6677 and b for failing to file these forms and may be subject_to the respective additional penalties of dollar_figure per month if the forms were not filed within days of the letter’s date the letter did not provide notice of potential penalties under sec_6677 or b for tax_year year on date the executor filed forms and 3520-a for tax years year through year form 3520-a for tax_year year and forms and 3520-a for the short tax_year from date through date it is unclear when the executor filed the form_3520 for the short tax_year from date through date the executor filed these forms more than days after the service mailed its date notice of failure_to_file the forms for years year through year on date the service proposed assessing the following sec_6677 penalties against the estate sec_6677 initial penalties for tax years year through year and year sec_6677 additional penalties for tax years year through year the executor’s letter claims that the service began an examination of the decedent’s year tax_year on date ostensibly the examinations for the other tax years at issue began on or after this date as well the executor’s letter claims that the form_706 was filed on date although idrs reflects the service received the form_706 on date for the issues discussed in this memorandum the difference in dates is immaterial it is unclear from the facts whether any forms or 3520-a were filed for tax_year year as initially indicated by the date letter however no penalties were asserted by the service for this tax_year therefore they are outside the scope of this memorandum posts-135602-11 sec_6677 initial penalties for tax years year through year and sec_6677 additional penalties for tax years year through year the estate through the executor has requested that appeals review the applicability of the sec_6677 and b penalties to the estate law and analysis the estate is responsible for the sec_6677 and b initial penalties asserted against the decedent for the applicable tax years year through year ending prior to the decedent’s death because the forms and 3250-a were not filed timely the executor does not dispute that for the applicable tax years prior to the decedent’s death_tax years year through year the decedent was responsible for filing form_3520 annual return to report transactions with foreign trusts and receipt of certain foreign gifts furthermore where the foreign_trust failed to file form 3520-a annual information_return of foreign_trust with a u s owner the decedent as the u s owner of the trust was responsible for completing and attaching a substitute form 3520-a for the foreign_trust the executor does dispute however that the related sec_6677 and b penalties are applicable against the estate a the decedent’s requirement to file form_3520 under sec_6048 or c sec_6048 generally requires a responsible_party to provide written notice of a reportable_event to the secretary this written notice is provided on form_3520 as discussed below sec_6048 defines responsible_party for purposes of sec_6048 as a b the grantor in the case of the creation of an inter_vivos_trust the transferor in the case of a reportable_event described in sec_6048 other than a transfer by reason of death and a confirmation of the calculation of the penalties is outside the scope of this memorandum for the tax years at issue the sec_6677 initial penalty is a one time penalty per required sec_6048 return equal to of the gross_reportable_amount as defined in sec_6677 the initial penalty under sec_6677 is a modification of the sec_6677 initial penalty where the penalty amount is reduced from of the gross_reportable_amount to of the gross_reportable_amount for the sake of convenience we will call this a sec_6677 ‘initial’ penalty the additional penalty tacks on an additional dollar_figure for each 30-day period or fraction thereof during which the failure_to_file the required return continues for more than days after the day on which the service mails notice of the failure_to_file the required sec_6048 return posts-135602-11 c the executor of the decedent’s estate in any other case the decedent is both the grantor and transferor under sec_6048 and b of the reportable events that occurred before his death ie creation of the trust and transfers of money or property to the trust under sec_6048 i - ii thus the decedent is a responsible_party under sec_6048 for reportable events that occurred prior to death the decedent created the trust prior to the tax years at issue and we cannot confirm whether the decedent transferred money or property to the trust during the tax years at issue we understand however that the decedent received approximately dollar_figurez per year in distributions from the trust sec_6048 generally provides that if any u_s_person receives directly or indirectly any distribution from a foreign_trust during any taxable_year of such person such person shall make a return with respect to such trust for such year which includes certain information this person should report those distributions on part iii of form_3520 for each tax_year sec_6677 generally imposes an initial penalty where the person required to file a notice or return under sec_6048 does not timely file such notice or return or files an incomplete or incorrect return sec_6677 provides that these initial penalties are assessed against the person required to file such notice or return this phrase refers back to the responsible_party under sec_6048 or the u_s_person who receives distributions under sec_6048 as described above because there is no dispute that the decedent was the responsible_party under sec_6048 and or the u_s_person who received distributions from the trust under sec_6048 the decedent should have filed forms for tax years year through year and is therefore the person required to file such notice or return for the purposes of the initial penalty under sec_6677 b the decedent’s requirement to file form 3520-a under sec_6048 sec_6048 generally requires that if at any time during any taxable_year of a u_s_person such person is treated as the owner of any portion of a foreign_trust under the rules of sections such person shall complete part ii of form_3520 and be responsible to ensure that the trust files an annual return ie form 3520-a part ii of form_3520 tells the u s owner that if the foreign_trust did not file form 3520-a for the current_year the u s owner must to the best of his or her ability complete and attach a substitute form 3520-a for the foreign_trust if the trust failed to file form 3520-a and the u s owner failed to provide a substitute form 3520-a sec_6677 imposes a penalty on the u s owner as modified by sec_6677 there does not appear to be a dispute that reportable events occurred as defined in sec_6048 or the decedent received a distribution provided for in sec_6048 during tax years year through year posts-135602-11 sec_679 generally provides that a u_s_person who directly or indirectly transfers property to a foreign_trust except by reason of death or for fmv consideration shall be treated as the owner for his taxable_year of the portion of such trust attributable to such property if for such year there is a u s beneficiary of any portion of such trust the decedent established the trust by depositing money to the trust’s location f and location g bank accounts beginning in year the decedent was the primary beneficiary during all years of the trust’s existence prior to his death on date the decedent is a u_s_person thus he is treated as an owner of the trust under sec_679 under sec_6048 the decedent was responsible to ensure that the trust filed form 3520-a during each of the years of the trust’s existence as noted above part ii of form_3520 tells u s owners of foreign trusts that did not file form 3520-a to complete and attach substitute forms 3520-a for the foreign_trust sec_6677 reduces the amount of the penalty under sec_6677 on the foreign trust’s u s owner in the case of a return required under sec_6048 ie form 3520-a that is not timely filed or is incomplete or incorrect because there is no dispute that the decedent was the u s owner of the foreign_trust under sec_679 he is the united_states_person referred to in sec_6048 for purposes of the initial penalty under sec_6677 c the estate’s assumption of the decedent’s liabilities based on the correspondence between the executor and the revenue_agent we understand that the executor had notified the service of his role as the estate’s executor and fiduciary in a timely manner after the decedent’s death as a fiduciary the executor assumes the rights duties and privileges of such other person in respect of a tax imposed by this title sec_6903 this means that the executor assumes the responsibility of administering the decedent’s estate including paying any outstanding liabilities of the decedent id see also irs pub survivors executors and administrators the executor’s responsibility to resolve the estate’s liabilities is a common aspect of state probate law indeed it is well-established in location h as it is elsewhere that an unpaid tax_liability of a deceased taxpayer is collectible from that taxpayer’s estate see ---------------------------------------------------------------- federal_law mirrors this state law requirement sec_301_6903-1 the amount of the tax or liability is ordinarily not collectible from the personal estate of the fiduciary but is collectible from the estate of the taxpayer federal penalties assessable and assessed against a decedent including the civil_fraud penalty are also collectible from the estate see because the decedent was a resident of location i location h when he died it is most likely that location h probate law will be applied to the estate posts-135602-11 eg 301_f2d_51 9th cir civil_fraud penalty for decedent’s wrongful actions prior to death yet assessed after his death upheld as valid the estate assumes the role of the decedent upon his death and the estate is administered by the executor because the decedent was a person required to file a sec_6048 notice or return under the penalty provisions of sec_6677 and b the estate as administered by the executor assumes the role of the decedent with respect to any outstanding liabilities and also satisfies the same role under sec_6677 and b accordingly the estate assumes the liability for decedent’s initial sec_6677 and b penalties for the forms and 3520-a not filed by the decedent during his lifetime the estate is responsible for the sec_6677 and b additional penalties asserted against the decedent for the applicable years year through year ending prior to the decedent’s death unless the executor has a reasonable_cause for filing the required sec_6048 returns more than days after the service mailed notice of the failure_to_file the initial penalty for failing to file the sec_6048 returns or notices timely or correctly is not the only assessable penalty under sec_6677 sec_6677 and b also provide for an additional penalty until the proper sec_6048 return is filed for the additional penalty to apply the service must first mail notice of such failure to the person required to pay such penalty sec_6677 if the person required to pay the initial penalty fails to properly submit the sec_6048 return more than days after the day on which the service mails this notice he must pay dollar_figure for each 30-day period or fraction thereof during which such failure continues after the 90th day id as explained above the executor - acting on behalf of the estate - is required to pay the sec_6677 and b initial penalties for the decedent’s failure to timely file the forms and 3520-a on date the service mailed a notice of failure_to_file letter to the person required to pay such penalty the estate this started the 90-day safe_harbor period during which the additional penalties did not accrue the executor did not submit the missing returns for tax years year through year on behalf of the estate until date more than days after the service mailed him the letter accordingly the additional penalties assessed against the estate and attributed to the untimely forms and 3520-a were proper the executor argues that the executor could not be responsible for the sec_6677 and b additional penalties because he was not a responsible_person required to file any sec_6048 return and therefore not a person required to file under sec_6677 this argument reflects the executor’s confusion about the difference between the 90th day after the date notice was date if the executor filed the forms and 3520-a on date as he claims then the forms were filed days after the expiration of the 90-day safe_harbor period posts-135602-11 the initial and additional sec_6677 penalties whereas the sec_6677 initial penalty is assessed against the person required to file the applicable sec_6048 return the sec_6677 additional penalty is assessed days after the service mailes notice to the person required to pay the ‘initial’ penalty if the applicable sec_6048 returns are not filed sec_6677 emphasis added as explained above the decedent was the person required to file the applicable sec_6048 returns during his lifetime under sec_6677 for the purposes of sec_6677 and b initial penalties the estate steps into the shoes of the decedent and assumes the penalty liability for the decedent’s failure_to_file during his lifetime the service then notified the estate as the person required to pay the sec_6677 and b initial penalties that it had days to file those sec_6048 returns not filed by the decedent during his lifetime or else the additional penalties would be assessed against it because the executor acting on behalf of the estate as its fiduciary failed to file within days of the notice the applicable sec_6048 returns that the decedent should have filed during his lifetime the estate was liable for the sec_6677 and b additional penalties as well as the sec_6677 and b initial penalties this does not mean that imposing sec_6677’s additional penalty is appropriate in every circumstance sec_6677 provides some flexibility by offering a reasonable_cause exception to any penalty identified in the section sec_6677 does specify however that the fact that a foreign jurisdiction would impose a civil or criminal_penalty on the taxpayer for disclosure of the required information is not reasonable_cause notice_97_34 1997_25_irb_22 expands on this by providing that refusal of a foreign trustee to provide the required information - including not doing so based upon difficulty in providing the required information - is not reasonable_cause nonetheless read in accordance with the discussion of reasonable_cause for the accuracy-related and fraud penalties under sec_1_6664-4 such a determination is dependent on the unique facts and circumstances of the case as opposed to the sec_6677 initial penalties that carried over from the decedent to his estate removing the sec_6677 additional penalties for reasonable_cause may be more understandable for example if the facts showed that the existence of the foreign_trust or accounts were only recently discovered by the executor after the decedent’s death and that a prompt filing of the forms and 3520-a within days of the service’s notice would require some sort of forensic accounting appeals should consider all of the available facts to determine whether the reasonable_cause exception for the sec_6677 additional penalties are appropriate in this casedollar_figure the internal_revenue_code not only defines an individual as a person but an estate is a person as well sec_7701 the term ‘person’ shall be construed to mean and include an individual a_trust estate etc emphasis added by only referencing the reasonable_cause exception in our discussion of the sec_6677 and b additional penalties we do not intend to indicate that the exception is only available for the additional penalties the reasonable case exception to the sec_6677 penalty applies for the initial and additional penalties under sec_6677 and b as well provided that the facts and circumstances merit its invocation posts-135602-11 the estate may be responsible for the sec_6677 initial penalty for the two short tax years within year if the forms were untimely incomplete or incorrect the estate is responsible for the sec_6677 initial penalty for the short tax_year ending date because the form 3520-a for the short tax_year ending date was filed untimely unless the executor has a reasonable_cause for filing the form 3520-a nearly one and a half years after its due_date the sec_6677 and b initial penalties asserted against the estate for the untimely filing of the forms and 3520-a for year differ from those relating to prior tax years because these forms were due after the decedent’s death also unlike the previous tax years the service did not provide the predicate notice for application of the additional penalties under sec_6677 and b because it provided no prior notice under sec_6677 the service did not assert the additional penalties against the decedent’s estate nonetheless the estate may be responsible for sec_6677 and b initial penalties for the executor’s untimely incomplete or incorrect filing of the required form_3520 for short tax_year ending date and for the short tax_year date through date furthermore the estate may be responsible for sec_6677 and b initial penalties for the executor’s untimely incomplete or incorrect filing of the form 3520-a for the short tax_year ending date a the estate may be responsible for the sec_6677 initial penalty for the two short tax years within year unless the forms were untimely incomplete or incorrect as described above sec_6048 generally requires the responsible_party to provide written notice of a reportable_event to the secretary and the executor of a decedent’s estate is one such responsible_party under sec_6048 the executor is the responsible_party for reporting the death of the decedent which is a reportable_event under sec_6048 under sec_1_684-2 because the decedent was the owner of the foreign_trust when he died the decedent is treated as having transferred - on the date of death but immediately before his death - the assets to a foreign_trust see sec_1_684-2 example under the plain language of sec_6048 and c the executor is also the responsible_party for reporting this transfer of money or property to the foreign_trust by reason of decedent’s death under the facts of this case the decedent’s death and related transfer should be reported on both page and part i of form_3520 for the tax_year beginning date and ending date the date of death although sec_6048 requires that the triggering event be reported on or before the 90th day or such later day as the secretary may prescribe after any reportable_event the service provided a more generous reporting requirement in its instructions posts-135602-11 for form_3520 with respect to the reporting triggered by a death under sec_6048 these instructions provide that in the case of a form_3520 filed with respect to a u s decedent form_3520 is due on the date that the estate_tax_return is due or would be due if the estate were required to file a return including extensions under the extension granted by the service the estate had until date to file its form_706 and accordingly the form_3520 for the short tax_year ending date if the form_3520 for the short tax_year ending date were indeed filed on date as claimed by the executor then it was filed timely this is not however the estate’s only reporting requirement for year with respect to a form_3520 sec_6048 generally provides that if any u_s_person receives directly or indirectly during any taxable_year of such person any distribution from a foreign_trust such person shall make a return with respect to such trust for such year which includes certain information section v of notice_97_34 states that a distribution is reportable if it is either actually or constructively received for example if a u s beneficiary uses a credit card and charges on that credit card are paid or otherwise satisfied by a foreign_trust the amount charged on that credit card will be treated as a distribution to the u s beneficiary that must be reported under sec_6048 for the year in which the charge occurs 1997_25_irb_22 on date executor caused the location g bank with which the foreign_trust had an account to make a payment to the u s treasury for estimated estate_taxes this is analogous to the credit card example in notice_97_34 in that the foreign_trust directly paid off a debt of an estate likewise the amount_paid to the u s treasury on behalf of the estate is treated as a distribution to the estate thus the executor on behalf of the estate is required to report that distribution on part iii of form_3520 for the tax_year beginning date and ending date the instructions to form_3520 also provide that the form is due on the date that your income_tax return is due including extensions in this case the income_tax return referred to in the instructions is the estate’s year form_1041 this would apply to the estate's form_3520 for the short tax_year beginning date and ending date thus the estate's form_3520 for the short tax_year beginning date and ending date is due on the date that its form_1041 is due including extensions because it is unclear from the facts as to what the due_date is for the estate’s form_1041 we cannot say whether the form_3520 for this period was filed timely accordingly the only basis for the service’s sec_6677 initial penalty against the estate would be if either form_3520 were incomplete or incorrect or additionally in the case of the form_3520 for the short tax_year beginning date and ending date if the form_3520 were untimely furthermore as with the year through year sec_6677 and b additional penalties assessed for tax years year through year appeals should consider all of the available facts to determine whether the reasonable posts-135602-11 cause exception for the year sec_6677 initial penalty is appropriate in this case b the estate is responsible for the sec_6677 initial penalty for the short tax_year date through date because form 3520-a was filed untimely unless the executor has a reasonable_cause for filing the form 3520-a nearly one and a half years after its due_date sec_6048 generally requires that if at any time during any taxable_year of a u_s_person such person is treated as the owner of any portion of a foreign_trust under the rules of sections such person shall complete part ii of form_3520 and be responsible to ensure that the trust files an annual return ie form 3520-a part ii of form_3520 tells the u s owner that if the foreign_trust did not file form 3520-a for the current_year the u s owner must to the best of his or her ability complete and attach a substitute form 3520-a for the foreign_trust if the trust failed to file form 3520-a and the u s owner failed to provide a substitute form 3520-a sec_6677 imposes a penalty on the u s owner as the person required to file sec_679 generally provides that a u_s_person who directly or indirectly transfers property to a foreign_trust except by reason of death or for fair_market_value consideration shall be treated as the owner for his taxable_year of the portion of such trust attributable to such property if for such year there is a u s beneficiary of any portion of such trust sections and b no longer apply as of the date of death sec_679 provides that sec_679 does not apply to a transfer by reason of the death of the transferor sec_1_684-2 provides that when the decedent was the owner of the foreign_trust at the time of death decedent is treated as having transferred on the date of death but immediately before his death the assets to a foreign_trust in this case the decedent established the foreign_trust by depositing money to the trust’s location f and location g bank accounts in year the decedent was the primary beneficiary during all years of the trust’s existence before he died on date the decedent is a u_s_person thus he is treated as an owner of the trust under sec_679 under sec_6048 the decedent was responsible to ensure that the trust filed form 3520-a during each of the years of the trust’s existence up until date his date of death as explained above if the trust did not file form 3520-a for the tax_year beginning date and ending date the date of death then the executor on behalf of the decedent must provide a substitute form 3520-a for this tax period to avoid penalties under sec_6677 however upon the decedent’s death on date the grantor_trust terminated and became a complex_trust see year form_1041 for the a administrative trust although sec_6048 requires that the triggering event be reported on or before the 90th day or such later day as the secretary may prescribe after any reportable posts-135602-11 event the service provided a more generous reporting requirement in its instructions for form 3520-a these instructions provide that a form 3520-a is due on the 15th day of the third month after the end of the trust’s tax_year for year the end of the foreign grantor trust’s tax_year was date the date of the decedent’s death therefore the form 3520-a was due on date because the foreign grantor_trust terminated and became a complex_trust after the decedent’s death there was no longer a requirement to file a form 3520-a for any_tax period after date the executor filed the form 3520-a on date nearly a year and a half after its date due_date accordingly the year form 3520-a was untimely to the extent that the year sec_6677 initial penalty was assessed against the estate on behalf of the decedent the trust’s u s owner for the tax_year beginning date and ending date the estate is responsible for the sec_6677 initial penalty furthermore as with the sec_6677 and b additional penalties assessed for tax years year through year appeals should consider all of the available facts to determine whether the reasonable_cause exception for the year sec_6677 initial penalty is appropriate in this case this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
